OPINION — AG — **** ROAD MATERIALS — BIDS — LEASE-RENTAL **** 1. UNDER THE PROVISIONS OF 69 O.S.Supp. 1968, SECTION 633[69-633], A BOARD OF COUNTY COMMISSIONERS MAY NOT PURCHASE GRAVEL, SAND, CRUSHED ROCK, ASPHALT, LUMBER, STEEL OR OTHER ROAD MATERIALS ORDINARILY BOUGHT IN BULK, WHERE THE COST OF ANY ONE SUCH ITEM OR CLASS OF MATERIALS EXCEEDS FIFTEEN HUNDRED DOLLARS ($1,500.00), WITHOUT FIRST ADVERTISING FOR COMPETITIVE BIDS.  2. THE PROVISIONS OF H.B. 1001, 32ND OKLAHOMA LEGISLATURE, 1ST SESSION (1969), ARE NOT APPLICABLE TO THE INTEREST RATE TO BE CHARGED ON LEASE-RENTAL CONTRACTS ON ROAD MACHINERY OR EQUIPMENT ENTERED INTO BY COUNTIES IN COMPUTING THE RATE TO BE PAID THEREON BY SAID COUNTIES.  CITE: 69 Ohio St. 1968 Supp., 636 [69-636] ROBERT D. MCDONALD ** SEE: OPINION NO. 73-177 (1973) ** ** SEE: OPINION NO. 75-248 (1975) **